           IN THE UNITED STATED DISTRICT COURT FOR THE
                MIDDLE DISTRICT OF NORTH CAROLINA
                     Civil Action No.: 1:21-cv-00477

MARGARET EVANS and TONYA )
ALLISON, On Behalf of Themselves )
and All Others Similarly Situated, )
                                   )
                  Plaintiffs,      )
                                   )                CLASS ACTION
v.                                                    COMPLAINT
                                   )
                                   )            [JURY TRIAL DEMANDED]
CLIENT SERVICES, INC., a Missouri )
corporation,                       )
                                   )
                  Defendant.       )
                                   )
                                   )

      Plaintiffs Margaret Evans and Tonya Allison (“Plaintiffs”), on behalf of

themselves and all others similarly situated, through counsel, file this Class

Action Complaint against Client Services, Inc. (“CSI” or “Defendant”) and

states as follows:

                        NATURE OF THE ACTION

      1. Action to recover damages for violations of the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) and North Carolina Debt

Collection Act, N.C.G.S. § 75-50, et seq. (“NCDCA”).

      2.    Defendant    unreasonably     disclosed,   communicated    and/or

publicized information regarding Plaintiff’s debt and all others similarly

situated to another person.

                                      1


     Case 1:21-cv-00477-LCB-LPA Document 1 Filed 06/11/21 Page 1 of 15
      3.    This class action is filed pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of all consumers Defendant unlawfully

communicated consumer debt, in violation of North Carolina and Federal law

as further set forth herein.

                       JURISDICTION AND VENUE

      4.    The foregoing allegations are incorporated by reference as if fully

set forth herein.

      5.    The Court has subject matter jurisdiction under, inter alia, 28

U.S.C. §§ 1331, 1332(d)(2), 1337 and 15 U.S.C. § 1692k(d). The Court has

supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28

U.S.C. § 1367.

      6.    Venue is proper in this District under 28 U.S.C. §§ 1391(b) and

(c) as Defendant regularly conducts business in this state; a substantial part

of the events giving rise to the claim took place in this district; and Plaintiffs

are domiciled in this judicial district.

                                   PARTIES

      7.    Plaintiff Evans is a citizen and resident of Guilford County,

North Carolina, a “consumer” as defined in 15 U.S.C. 1692a(3) and

N.C.G.S. § 75-50(1), and allegedly owes a “debt” as defined in 15

U.S.C. 1692a(5) and N.C.G.S. § 75-50(2) to Defendant.

      8.    Plaintiff Allison is a citizen and resident of Yadkin County, North


                                           2


      Case 1:21-cv-00477-LCB-LPA Document 1 Filed 06/11/21 Page 2 of 15
Carolina, a “consumer” as defined in 15 U.S.C. 1692a(3) and N.C.G.S. §

75-50(1), and allegedly owes a “debt” as defined in 15 U.S.C. 1692a(5)

and N.C.G.S. § 75-50(2) to Defendant.

      9.    Defendant is a Missouri corporation existing under the laws of

the State of Missouri, with a principal office and place of business at 3451

Harry S. Truman Blvd, Saint Charles, Missouri, 63301, duly domesticated in

the State of North Carolina by filing with the North Carolina Secretary of

State’s Office on October 1, 1996. Defendant transacts business in this state

and throughout the country.

                           FACTUAL ALLEGATIONS

      10.   Defendant is a “debt collector” as defined in 15 U.S.C. § 1692a(6)

and N.C.G.S. § 75-50(3).

      11.   Defendant is regularly engaged in the business of collecting debt

allegedly owed by consumers to others for profit in the State of North

Carolina. Its employees, affiliates, directors, agents, vendors, and attorneys

act under the direction and supervision of Defendant within the scope of their

actual or apparent authority. Therefore, Defendant is responsible and/or

vicariously liable for the actions of its employees, affiliates, directors, agents,

vendors and attorneys under, inter alia, the theory of Respondeat Superior.

All references to Defendant mean Defendant, its owners, officers, agents,

and/or employees.


                                        3


     Case 1:21-cv-00477-LCB-LPA Document 1 Filed 06/11/21 Page 3 of 15
      12.     The principal purpose of Defendant’s business is debt collection.

      13.     Defendant uses instrumentalities of intrastate and interstate

commerce, including telephone and mail in furtherance of its debt collection

business.

      14.     Defendant alleges Plaintiffs owe a debt (“Debt”).

      15.     The Debt is an alleged obligation of Plaintiffs to pay money

arising out of a transaction in which the money, property, insurance, or

services which are the subject of the transaction are primarily for personal,

family, or household purposes.

      16.     The Debt does not arise from any business enterprise of

Plaintiffs.

      17.     The Debt is a “debt” as that term is defined in 15 U.S.C. §

1692a(5) and N.C.G.S. § 75-50(2).

      18.     At exact time known only to Defendant, the Debt was assigned or

otherwise transferred to Defendant for collection.

      19.     Upon information and belief, at time the Debt was assigned or

otherwise transferred to Defendant for collection, the Debt was in default.

      20.     In effort to collect the Debt, Defendant contacted Plaintiffs by

written correspondence.

      21.     Rather than preparing and mailing such written correspondence

to Plaintiffs on its own, Defendant used a third-party vendor to perform such


                                        4


      Case 1:21-cv-00477-LCB-LPA Document 1 Filed 06/11/21 Page 4 of 15
activities on its behalf.

      22.    As part of utilization, Defendant conveyed information regarding

the Debt to the third-party vendor.

      23.    Defendant’s conveyance of information regarding the Debt to

third-party vendor is a communication as that term is defined in 15 U.S.C.

1692a(2).

      24.    Defendant’s conveyance of information regarding the Debt to

third-party vendor is an unreasonable publication as described in N.C.G.S. §

75-53.

      25.    The third-party vendor then populated some or all this

information into a prewritten template, printed, and mailed the letter to

Plaintiffs at Defendant’s direction.

      26.    Plaintiff Evans received and read letter dated October 30, 2020

on an alleged debt.

      27.    Plaintiff Allison received and read letter dated July 1, 2020, on

an alleged debt.

      28.    The letters received by Plaintiffs are referred to hereafter as

“Letters.”

      29.    The Letters were the initial written communication Plaintiffs

received from Defendant concerning the Debt.




                                       5


      Case 1:21-cv-00477-LCB-LPA Document 1 Filed 06/11/21 Page 5 of 15
                      CLASS ACTION ALLEGATIONS

      30.   The forgoing allegations are hereby reincorporated by reference

as if fully restated herein.

      31.   Pursuant to Federal Rule of Civil Procedure 23, Plaintiffs bring

this action individually and on behalf of the following classes which are

tentatively defined as:

            NC Class: All consumers throughout the State of
            North Carolina where Defendant sent information
            concerning consumers’ Debt to a third party without
            written permission of the consumer, which disclosure
            was made on or after a date four (4) years prior and
            to the filing of this Complaint.

            FDCPA Subclass: All consumers where Defendant
            sent information concerning consumers’ Debt to a
            third party without prior consent of the consumer,
            which disclosure was made on or after one (1) year
            prior to the filing of this Complaint.


      32.   Excluded from the classes are: (a) any Judge or Magistrate

presiding over this action and members of their families; (b) Defendant and

any entity in which Defendant has a controlling interest and its legal

representatives, assigns and successors; and (c) all persons and entities who

properly execute and file a timely request for exclusion from the Class.

      33.   Numerosity: Plaintiffs are unable to provide a specific number of

members in each of the classes because that information is solely in the

possession of Defendant. However, the exact number of class members,


                                       6


      Case 1:21-cv-00477-LCB-LPA Document 1 Filed 06/11/21 Page 6 of 15
including the names and addresses of all class members, will be easily

ascertained through a review of Defendant’s business records. Upon

information and belief, each class contains at least hundreds of consumers

and likely exceeds several thousand consumers and is therefore so numerous

that joinder of all members would be impracticable.

     34.   Commonality: Common questions of law and fact predominate

over any individual issues that may be presented, because Defendant’s

conveyance of information to a third-party in a single action or series of

actions constituted thousands of unlawful disclosures at substantially the

same time. Common questions include, but are not limited to:

           a.    Whether     Defendant’s    transmission     of   information

                 concerning Plaintiffs and all others similarly situated

                 constitutes a violation of the FDCPA.

           b.    Whether Defendant communicated with any person other

                 than the consumer, his attorney, consumer reporting

                 agency, the creditor, or the attorney of the creditor, in

                 connection with the collection of any debt in violation of the

                 FDCPA.

           c.    Whether Defendant unreasonably publicized information

                 regarding a consumer’s debt in violation of the NCDCA.




                                      7


     Case 1:21-cv-00477-LCB-LPA Document 1 Filed 06/11/21 Page 7 of 15
            d.    Whether Defendant communicated with any person other

                  than the debtor or his attorney in violation of the NCDCA.

      35.   Typicality: The claims of Plaintiffs are typical of the claims of the

proposed class and all are based on the same facts and legal theories, as all

such claims arise out of Defendant’s conduct.

      36.   Adequate Representation: Plaintiffs are adequate representatives

of the class in that they do not have antagonistic or conflicting claims with

other members of the class. Plaintiffs have retained counsel experienced in

the prosecution of complex class actions, specifically including experience

with consumer class actions.

      37.   Neither Plaintiffs nor counsel has any interests that might cause

them not to vigorously pursue this action. Plaintiffs are aware of their

responsibilities to the putative class and have accepted such responsibilities.

      38.   Predominance and Superiority: The classes are appropriate for

certification because questions of law and fact common to the members of the

classes predominate over questions affecting only individual members, and a

class action is superior to other available methods for the fair and efficient

adjudication of this controversy, since individual joinder of all members of the

classes is impracticable. Should individual class members be required to

bring separate actions, this Court or courts in other jurisdictions would be

confronted with a multiplicity of lawsuits burdening the court system while


                                       8


     Case 1:21-cv-00477-LCB-LPA Document 1 Filed 06/11/21 Page 8 of 15
also creating the risk of inconsistent rulings and contradictory judgments. In

contrast to proceeding on a case-by-case basis, in which inconsistent results

will magnify the delay and expense to all parties and the court system, this

class action presents far fewer management difficulties while providing

unitary adjudication, economies of scale and comprehensive supervision by a

single court.

                    FIRST CAUSE OF ACTION
    Violations of Fair Debt Collection Practices Act, 15 U.S.C. §
                            1692, et seq.
                  (On behalf of the FDCPA Sub-Class)

      39.    The forgoing allegations are hereby incorporated by reference as

if fully set forth herein.

      40.    Defendant acts as a “debt collector,” as defined by the FDCPA, 15

U.S.C. § 1692a(6).

      41.    Defendant acted as a “debt collector” in contacting Plaintiffs.

      42.    Plaintiffs and all members of the Classes are “consumers,” as

defined by the FDCPA, 15 U.S.C. § 1692a(3) since they are natural persons

allegedly obligated to pay a consumer debt.

      43.    At all material times, Plaintiffs’ debt and the debts of the Class

members were “debt,” as defined by the FDCPA, 15 U.S.C. § 1692a(5).

      44.    Defendant has collected debt in violation of 15 U.S.C. § 1692c(b),

in that it disclosed information to a third party without prior consent of the



                                        9


      Case 1:21-cv-00477-LCB-LPA Document 1 Filed 06/11/21 Page 9 of 15
consumer.

      45.   FDCPA section 1692c(b) states in pertinent part that “without

the prior consent of the consumer given directly to the debt collector, or the

express permission of a court of competent jurisdiction, or as reasonably

necessary to effectuate a post judgment judicial remedy, a debt collector may

not communicate, in connection with the collection of any debt, with any

person other than the consumer, his attorney, a consumer reporting agency if

otherwise permitted by law, the creditor, the attorney of the creditor, or the

attorney of the debt collector.”

      46.   The third party does not fall within any exceptions provided for

in 15 U.S.C. § 1692c(b).

      47.   Plaintiffs did not consent to Defendant’s communication to the

third party concerning the Debt.

      48.   Plaintiffs did not consent to Defendant’s communication to the

third party concerning Plaintiffs’ personal and/or confidential information.

      49.   Plaintiffs did not consent to Defendant’s communication with

anyone concerning the Debt or Plaintiffs’ personal and/or confidential

information.

      50.   Upon belief, Defendant has used third-party for these purposes

thousands of times.

      51.   Defendant uses third party for the sole purpose of maximizing


                                      10


     Case 1:21-cv-00477-LCB-LPA Document 1 Filed 06/11/21 Page 10 of 15
profit.

      52.    Defendant uses third party without regard to the propriety and

privacy of the information it discloses to such third-party.

      53.    Defendant uses third party with reckless disregard for the harm

to Plaintiffs and the Class that could result from Defendant’s unauthorized

disclosure of private and sensitive information.

      54.    15 U.S.C. § 1692f provides a debtor may not use unfair or

unconscionable means to collect or attempt to collect a debt.

      55.    The unauthorized disclosure of a consumer’s private and

sensitive information is both unfair and unconscionable.

      56.    Defendant disclosed Plaintiffs’ private and sensitive information

to a third party in violation of 15 U.S.C. § 1692f.

      57.    As a result of Defendant’s unlawful conduct, Plaintiffs and the

Class Members are entitled to actual and statutory damages, reasonable

attorneys’ fees and costs.

                  SECOND CAUSE OF ACTION
 Violations of North Carolina Debt Collection Act, N.C.G.S. § 75-50, et
                                 seq.
                     (On behalf of the NC Class)

      58.    The foregoing allegations are hereby incorporated by reference as

if fully set forth herein.

      59.    Defendant is a “debt collector” as defined by the NCDCA,



                                        11


     Case 1:21-cv-00477-LCB-LPA Document 1 Filed 06/11/21 Page 11 of 15
N.C.G.S. § 75-50.

      60.    Plaintiffs and the North Carolina Class are “consumers” as that

term is defined by N.C.G.S. § 75-50.

      61.    N.C.G.S. § 75-53 prohibits debt collectors from unreasonably

publicizing information regarding a consumer's debt including, but not

limited to, any communication with any person other than the debtor or his

attorney.

      62.    Defendant violated N.C.G.S. § 75-53 by communicating consumer

debt to a third party without the written permission of the debtor.

      63.    Plaintiffs, and others similarly situated, is entitled to recover

statutory damages under the NCDCA for each instance in which an improper

communication occurred.

      64.    As a result of Defendant’s unlawful conduct, Plaintiffs and the

Class Members are entitled to actual and statutory damages, reasonable

attorneys’ fees and costs.

                       THIRD CAUSE OF ACTION
      Violation of the North Carolina Unfair and Deceptive Trade
                     Practices Act: N.C.G.S. § 75-1.1
                       (on behalf of the NC Class)

      65.    The foregoing allegations are hereby incorporated by reference as

if fully set forth herein.

      66.    Pursuant to N.C.G.S. § 75-56(a), “the specific and general



                                       12


     Case 1:21-cv-00477-LCB-LPA Document 1 Filed 06/11/21 Page 12 of 15
provisions of [the NCDCA] shall exclusively constitute the unfair or deceptive

acts or practices proscribed by G.S. 75-1.1 in the area of commerce regulated

by this Article.”

      67.    Defendant’s operation with consumers and consumer Debt

constitute commerce.

      68.    N.C.G.S. § 75-1.1 (the “UDTPA”) prohibits “unfair methods of

competition in or affecting commerce, and unfair or deceptive acts or

practices in or affecting commerce.”

      69.    The specific acts by Defendant are in or affecting commerce.

      70.    The specific acts by Defendant are unfair and deceptive, as

defined by the UDTPA.

      71.    Plaintiffs have been subjected to pecuniary and non-pecuniary

injuries resulting from Defendant’s unfair and deceptive conduct.

      72.    Plaintiffs and others similarly situated are entitled to recover

treble damages, attorney’s fees and costs if allowed by the discretion of the

Court pursuant to Chapter 75 of the North Carolina General Statutes.

                          PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs and all others similarly situated pray the

Court for judgment as set forth below:

      1.     Certifying this action as a class action as provided by Rule 23 of

             the Federal Rules of Civil Procedure, appointing Plaintiffs as


                                       13


     Case 1:21-cv-00477-LCB-LPA Document 1 Filed 06/11/21 Page 13 of 15
      class representatives, and appointing the undersigned as Class

      Counsel;

2.    Finding Defendant violated the FDCPA;

3.    Finding Defendant violated the NCDCA;

4.    Adjudging Defendant liable under the causes of actions asserted

      above, and awarding Plaintiffs and the members of the NC Class

      and FDCPA Sub-Class (collectively, “Class Members”) actual and

      statutory damages pursuant to 15 U.S.C. 1692k and N.C.G.S §

      75-56;

5.    Awarding Plaintiffs and Class Members their reasonable

      attorneys’ fees and costs pursuant to the FDCPA and NCDCA;

6.    That the compensatory damages of Plaintiffs and the Class

      Members be trebled by the Court pursuant to Chapter 75 of the

      North Carolina General Statutes;

7.    For punitive damages to the extent allowed by law;

8.    The costs of this action be taxed against Defendant;

9.    For a trial by jury on all issues so triable;

10.   Awarding pre and post judgment interest as allowed by law; and

11.   For such other and further relief as the Court deems just and

      proper.




                                  14


Case 1:21-cv-00477-LCB-LPA Document 1 Filed 06/11/21 Page 14 of 15
Respectfully submitted, this 11th day of June, 2021.



                                     MILBERG COLEMAN BRYSON
                                     PHILLIPS CROSSMAN PLLC



                                     /s/ Scott C. Harris
                                     Scott C. Harris
                                     N.C. Bar No.: 35328
                                     Patrick M. Wallace
                                     N.C. Bar No.: 48138
                                     900 W. Morgan Street
                                     Raleigh, North Carolina 27603
                                     Telephone: (919) 600-5000
                                     Facsimile: (919) 600-5035
                                     sharris@milberg.com
                                     pwallace@milberg.com

                                      Attorneys for Named Plaintiffs and
                                     the putative Classes




                                15


Case 1:21-cv-00477-LCB-LPA Document 1 Filed 06/11/21 Page 15 of 15
